           Case 1:19-cr-00528-VSB Document 30 Filed 05/20/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                                                     5/20/2020
                                                          :
UNITED STATES OF AMERICA                                  :
                                                          :
                      -v-                                 :
                                                          :     S1 19-CR-528 (VSB)
TONY WILLIAMS,                                            :
                                                          :            ORDER
                                    Defendant.            :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        I am in receipt of a letter from Defendant Tony Williams (“Defendant Williams” or

“Williams”). Williams is represented by the Federal Defenders of New York, and a copy of this

letter was sent to defense counsel. Ariel Werner of the Federal Defenders of New York met with

Williams and reports that Williams wishes to seek relief related to conditions of his confinement,

(Docs. 28, 29), including issues related to the COVID-19 pandemic, but has also raised issues of

ineffective assistance of counsel. Defender Werner requests the appointment of new counsel to

assist Williams in light of the conflict. In light of these facts, it is hereby:

        ORDERED that the Federal Defenders of New York are relieved as counsel;

        IT IS FURTHER ORDERED that Donna Newman, Esq., a member of the Criminal

Justice Act (“Act”) panel, be appointed nunc pro tunc to May 8, 2020, when she was first

contacted about representing Williams; and


        IT IS FURTHER ORDERED that Ms. Newman’s representation will relate to the issues

raised in Defendant Williams’s letter related to the conditions of his confinement, including

issues related to the COVID-19 pandemic which I interpret as a request to pursue a motion for


                                                         1
         Case 1:19-cr-00528-VSB Document 30 Filed 05/20/20 Page 2 of 2



compassionate release. In interpreting Defendant Williams’s letter as a request to pursue a

motion for compassionate release I am not making a determination concerning whether or not

such a motion is appropriate.

SO ORDERED.

Dated:    May 19, 2020
          New York, New York

                                                                   _______________________
                                                                   Vernon S. Broderick
                                                                   United States District Judge




                                                2
